


Exhibit 10.30




Long Term Incentive Plan


On November 7, 2012, the Compensation Committee of the Board of Directors of
Fortegra Financial Corporation (the “Company”) approved a Long Term Incentive
Plan (“LTIP”) for the Company’s executive officers. On January 1, 2013, under
the LTIP, the Company shall make a share-based award to each executive officer
in an amount equal in value to 37.5% of his or her base salary, or, in the case
of the Company’s CEO, 50% of his base salary. Half the value of the award shall
be made in options to purchase Company common stock and half in restricted
stock.


The share-based awards will vest, if at all, if the Company achieves three-year
performance goals on or before December 31, 2015 for (i) net revenue (Compound
Annual Growth Rate), (ii) earnings growth (Net Income) and (iii) profitable
growth (Return on Average Equity). The performance metrics are equally weighted
such that achievement of any one target results in vesting of one-third of the
total equity award.


The restricted stock and options will be granted pursuant to the 2010 Omnibus
Incentive Plan and the Company’s restricted stock and option award agreements,
as applicable. The exercise price of the options will be the closing price of
the Company’s stock on the date of grant. The options will expire on the tenth
anniversary of the date of grant.




